DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2 and 5-7) in the reply filed on 6/13/2022 is acknowledged.  Additionally, claims 3-4 and 8-30 have been cancelled and claims 31-36 have been added.  Therefore, claims 1-2, 5-7, and 31-36 are currently pending.  

Claim Objections
Claims 2, 5-7 and 31-36 are objected to because of the following informalities:  Within each of the dependent claims, the applicant recites, “The width folder according to”.  However, claim 1 is reciting “An active width folder system”, not a “width folder” as claimed.  The examiner suggests replacing “width folder” with “width folder system” within each dependent claim or removing “system” within the preamble of claim 1.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the applicant recites, “repeating steps d and e until the article includes two fold-lines throughout, in the motion direction”.  It is not clear what steps are supposed to be repeated since no steps have been labeled.  What is step d and what is step e?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 and 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROUSSEAU (FR 2720761).
Regarding claims 1 and 32, ROUSSEAU discloses an active width folder system comprising a holding member (41, 42; can also include 28) comprising two opposite holding edges extending in an article motion direction (note that 41 has a plurality of edges extending in the motion direction including 41a and the longitudinal edges of 42) (Fig. 2); a conveyor (1; 5) aligned and configured for conveying articles in the motion direction and located underneath the holding member (41, 42) in a vertical direction perpendicular to the motion direction (Fig. 1); and a pair of opposite actuated folding members (7, 8), each configured for lifting and folding at least a portion of the article across a respective holding edge (since 41 supports the article, the article is being folded “across” all the edges thereof) in a width direction perpendicular to the motion direction and the vertical direction (Figures 1-2).  ROUSSEAU discloses each folding member (7, 8) comprises a retractable lifting surface (as defined by 31, 32, 33; figure 2) which has a variable length, which is configured to handle various article sizes (page 6, line 21 – page 7, line 8) (note that support 27 of flap 7, similar to that of flap 8, moves with movable rod 18 under control of jack 24 to adapt to width of piece of laundry).  
Regarding claim 2, ROUSSEAU discloses each folding member (7, 8) being retractable and changes its length only in the width direction (page 6, line 21 – page 7, line 8) (note that support 27 of flap 7, similar to that of flap 8, moves with movable rod 18 under control of jack 24 to adapt to width of piece of laundry).
Regarding claim 5, ROUSSEAU discloses each lifting surface being generally parallel, to the motion direction and the width direction (Figures 1-2).
Regarding claim 6, ROUSSEAU discloses holding member (41, 42) being configured to adjust a holding width between the holding edges in the width direction to accommodate different article widths and define different fold widths (page 8, lines 16-37).
Regarding claim 7, ROUSSEAU discloses the holding member (41, 42) comprising two ski-shaped holding sub-members (42), each of which comprising a holding edge (longitudinal edge) located on opposite sides thereof (Fig. 2).  Applicant’s recitation that each holding edge is configured “to define a fold line in the article when it is lifted and folded thereacross” is considered purely functional language containing no further limiting structure.  Since ROUSSEAU discloses all the structure as claimed by the applicant, the holding edge of ROUSSEAU is considered fully capable of providing the applicant’s claimed function.     
Regarding claim 31, ROUSSEAU discloses the folding members (7, 8) being synchronized and not contacting one another (Figures 1 and 2) (page 11, lines 23-37).
Regarding claim 33, ROUSSEAU discloses the folding members (7, 8) being operated by a single motor (a single control operates all the pneumatic cylinders) (page 11, lines 23-37).
Regarding claims 34 and 35, ROUSSEAU discloses each lifting surface being separated into actuated base (27) and mobile portions (32, 33) (Fig. 2) which are connected with a linear actuator (37, 39 and respective pneumatic cylinder 35, 36) (Fig. 1).  
Claim 36 is also rejected under 35 U.S.C. 102(a)(1) by ROUSSEAU for the reasons addressed above.  Note that the holding width of the holding member (41, 42) of ROUSSEAU is adjusted when the retractable lifting surface of each folding member (7, 8) because the holding members are connected to the folding members and move therewith (Figures 1-2).  Additionally, note the fold members (7, 8) of ROUSSEAU are throwing article extremities across the holding edges because the article is located on the holder member and the edges thereof (Figures 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note that each of US 3,419,199, US 3,828,989 and US 3,869,073 teach a device folding textile articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732